Citation Nr: 0844531	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-36 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran had active service from December 1951 to December 
1955 and from March 1956 to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The appellant presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the veteran's 
claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During her May 2008 hearing the appellant testified that the 
veteran received post-service treatment for his hypertension 
at the Naval Hospital Bermerton branch in Bangor, WA from 
1978 to 1982.  The appellant also testified that the veteran 
received treatment at Bremerton Naval Base in 1988.  These 
treatment records are pertinent to the appellant's claim for 
service connection for the veteran's cause of death and 
should be obtained.  See 38 C.F.R. § 3.159(c)(2).

The appellant contends that the veteran was treated for 
hypertension while he was still on active duty in service.  
The appellant asserts that this hypertension is associated 
with the cardiac dysrhythmia that was listed as a significant 
condition contributing to the veteran's death on his March 
2004 death certificate.  Unfortunately, many of the veteran's 
service treatment records were lost.  The Board notes that in 
cases where the veteran's service records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case, including the obligation to search alternate sources.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991). 

A service medical examination in February 1954 reveals a 
blood pressure reading of 132/88.  The veteran's October 1955 
separation examination from his first period of service shows 
a blood pressure reading of 134/92, along with frequent 
headaches, cause unknown.  The Board notes that these 
readings are borderline high.  Post-service medical evidence 
reveals a VA treatment record from January 1979 with a blood 
pressure reading of 108/66.  Another VA treatment record from 
February 1979 shows a blood pressure reading of 140/80, which 
is borderline high.  In addition, post-service medical 
records disclose that the veteran suffered from a myocardial 
infarction in 1984, with notations that the veteran had 
suffered from hypertension for at least two years prior.  In 
addition, the veteran was adjudicated disabled for the 
purpose of Social Security Administration disability benefits 
for coronary arthrosclerosis in October 1984.  

The Board finds that a full review of the veteran's medical 
records by a cardiology specialist for purposes of a medical 
opinion would be helpful in deciding the appellant's claim 
for service connection for the cause of the veteran's death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request the veteran's treatment 
records from 1978 to 1982 from the Bangor 
branch of Naval Hospital Bremerton and the 
veteran's treatment records from 1988 from 
Bremerton Naval Base and associate them 
with the claims file.  

2.  When the above action has been 
accomplished, forward the veteran's claims 
file, which should include a copy of this 
REMAND, to a specialist in the field of 
cardiology.  The specialist should review 
the veteran's medical evidence and entire 
claims file - including, but not limited 
to - the service medical examination 
reports from the 1950s, the various VA and 
private medical records post-service and 
the death certificate from March 2004.  
The specialist should then provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
hypertension first manifested itself 
during his military service or within a 
year of discharge.  If so, the physician 
should also provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's hypertension 
contributed in any way to the veteran's 
development of cardiac dysrhythmia or 
cerebral vascular disease, which were 
listed as significant conditions 
contributing to the veteran's death on his 
death certificate.  Reasons and bases for 
all opinions expressed should be provided 
and the report should include a discussion 
of the veteran's documented medical 
history, and the veteran's wife's 
statements and assertions regarding the 
veteran's onset and treatment for 
hypertension.

3.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the appellant the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



